PER CURIAM:
James L. Melvin appeals the district court’s order denying relief in his civil action alleging a breach of a settlement agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Melvin v. Principi Sec. of Veterans Affairs, No. CA-03-968-5 (E.D.N.C. Dec. 2, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED